F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                    February 21, 2007
                             FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,

     v.                                                  No. 06-1246
                                                  (D.C. No. 05-CR -164-PSF)
    LEO N TAJA RE JA CK SO N ,                            (D . Colo.)

              Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, KELLY and O’BRIEN, Circuit Judges.




          Leon Tajare Jackson appeals his conviction pursuant to 18 U.S.C.

§ 922(g)(1) for illegally possessing a firearm after having been previously

convicted of a felony. He contends that there is insufficient evidence to support

his conviction. W e affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      “W e review de novo whether the government presented sufficient evidence

to support a conviction.” United States v. Summers, 414 F.3d 1287, 1293

(10th Cir. 2005). In doing so, we “ask only whether taking the evidence–both

direct and circumstantial, together with the reasonable inferences to be drawn

therefrom–in the light most favorable to the government, a reasonable jury could

find the defendant guilty beyond a reasonable doubt.” United States v. Zabriskie,

415 F.3d 1139, 1144 (10th Cir. 2005) (quotation omitted). Also, in evaluating the

sufficiency of the evidence, w e consider “the collective inferences to be drawn

from the evidence as a whole.” United States v. Brooks, 438 F.3d 1231, 1236

(10th Cir. 2006) (quotation omitted). For evidence to be sufficient to support the

conviction, it must be substantial and “do more than raise a mere suspicion of

guilt.” United States v. Dunmire, 403 F.3d 722, 724 (10th Cir. 2005) (quotation

omitted).

      For a conviction pursuant to § 922(g)(1), the government must prove three

elem ents beyond a reasonable doubt: (1) the defendant was a previously

convicted felon; (2) he subsequently knowingly possessed a firearm; and (3) the

possession was in or affecting interstate commerce. United States v. Norman,

388 F.3d 1337, 1340 (10th Cir. 2004). M r. Jackson contests only the second

element, that he knowingly possessed a firearm.

      At trial, the government called two police officers, who both testified that

they saw three men standing on a street corner. After one man started running

                                         -2-
toward their police car, the other two men, who saw the police car, ran in the

opposite direction. The officers noticed M r. Jackson due to the way he was

running, as if he were holding something in front of him, and the fact that he kept

looking back at the police car. The officers began to follow him. M r. Jackson

jumped onto a fence, causing it to break, and then went over the fence. One

officer testified that “I wasn’t sure if he tossed or if something fell from him, but

a real small silver object came up from where he was jumping, came up and went

over the fence and disappeared.” R., Vol. IV at 172; see also id. at 172-73

(stating “it appeared to be a metal – silver-colored metal object . . . something

like an Altoids can”); id. at 205-07 (admitting he did not know if M r. Jackson

tossed the object, if he lost it, or if it flew off the fence). The officer further

testified that after M r. Jackson got over the fence, he continued running in a

normal fashion, moving his hands, instead of holding them in front of himself.

See id. at 174, 184. The second officer testified that he saw M r. Jackson toss a

small chrome-colored object over the fence. Id. at 218-20. Both officers returned

to the fence area after M r. Jackson was apprehended to look for the object. Id. at

192-93, 230. They found only a small, silver or chrome-colored handgun. Id. at

193, 196, 230-31. The first officer told the jury that he thought the gun came

from M r. Jackson, because it was close to w here he jumped the fence and where

the object would have landed when it hit the ground. See id. at 200.




                                           -3-
      A woman, who lived in the house next to the fence, testified that she saw

from a w indow a man jump the fence. In addition, she testified that she saw,

again from her w indow, a gun lying on the ground that had not been there earlier.

Id. at 256, 265. Based on this evidence, the jury found that M r. Jackson

knowingly possessed the firearm in question.

      M r. Jackson, however, claims that no reasonable jury could have found that

he possessed the handgun because such a finding could be made only by piling

inference upon inference. He contends that for a jury to find that he possessed

the handgun the jury must infer that the shiny object that flew into the air when

he hit the fence was in his possession, that the handgun found in the yard was the

object that flew into the air; and that this handgun was in his possession. Also, he

argues that

      where the police officers could not be certain that the object flew
      into the air or was thrown, could not be certain what it was, and
      could not be certain that the handgun recovered was the object which
      went into the air, inference was piled on inference in order to come
      to the jury’s conclusion that defendant was in knowing possession of
      the recovered handgun, and that verdict must be seen as a result of
      suspicion or speculation.

Aplt. Br. at 12-13. Further, he contends that since he stipulated to the fact that he

had a prior felony conviction, the jury could have piled on another speculative

inference that if he had a prior felony conviction, he must have possessed this

handgun.




                                          -4-
      W e have carefully reviewed the briefs and the record. The record contains

specific evidence supporting the jury’s conclusion that M r. Jackson possessed the

firearm in question. The handgun was found at the location where he jumped

over a fence and where two police officers saw him throw or drop a silver object.

Cf. United States v. Shepherd, 284 F.3d 965, 969 (8th Cir. 2002) (holding there

was sufficient evidence to show possession of gun where one police officer

testified he saw defendant toss gun and another officer testified he found gun in

same area where first officer saw gun tossed). The reasonable inference,

“flow[ing] from logical and probabilistic reasoning,” is that M r. Jackson had

actual possession of the gun at the time he jumped the fence and he tossed or

dropped the gun upon jumping the fence. Summers, 414 F.3d at 1295 (quotation

omitted). Accordingly, under the deferential standard of viewing evidence in the

light most favorable to the government, we conclude that a reasonable jury could

have found M r. Jackson guilty beyond a reasonable doubt. 1




1
       M r. Jackson also makes the conclusory argument that there was insufficient
evidence to support his conviction because there were no fingerprints on the gun
and there was no gunshot residue found on him. His wearing gloves accounted
for the fact that there were no fingerprints on the gun. He was not tested for
gunshot residue, because he had been subdued with mace.

                                         -5-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court


                                          Terrence L. O’Brien
                                          Circuit Judge




                                -6-